Exhibit 10.3

Separation Agreement & General Release

This Separation Agreement and General Release (the “Agreement”) is entered into
by and between Richard Harvey (“Executive”) and Williams-Sonoma Inc. (“WSI”), in
final resolution of all existing and potential claims and disputes between them,
as provided below.

1.          Executive terminates from his employment effective as of, and his
employment will cease on, May 3, 2013 (the “Separation Date”). This Agreement
operates as a full and final settlement and resolution of all past and present
claims, potential claims and disputes that Executive has or may have against WSI
and/or WSI’s predecessors, affiliates, parents, subsidiaries, officers,
directors, employees or agents, including all claims related in any way to
Executive’s employment with WSI and/or separation from employment with WSI.

2.          In consideration of the releases and agreements set forth below, the
parties agree to the following:

A.         Salary, Benefits and Stock: In consideration of the Executive’s
additional promises and releases set forth below, WSI shall pay Executive the
following benefits:

(i)         On the Separation Date, Executive shall be paid all wages and
accrued vacation owed him.

(ii)        For the twenty-four months following his Separation Date (the
“Payment Period”), Executive shall be entitled to receive ongoing payments of
his salary, less applicable withholding, at the rate effective on the Separation
Date (specifically, $675,000 per year), on the existing payroll schedule
applicable to officers of the Company. Such payments will commence on the first
such scheduled payroll date following the Separation Date.

(iii)       In lieu of continued employee benefits (other than as statutorily
required, such as COBRA continuation coverage as required by law), Executive
shall receive payments of three thousand five hundred dollars ($3,500) per month
for twenty-four months from the Separation Date, on the existing payroll
schedule applicable to officers of the Company. Such payments will commence on
the first such scheduled payroll date following the Separation Date.

(iv)       Executive’s 25,000 restricted stock units that are otherwise
scheduled to vest on March 25, 2014, including any related dividend equivalent,
shall vest immediately; and

(v)        Executive shall be entitled to receive a lump-sum payment of $50,000,
less applicable withholding, for outplacement and other transition-related
expenses, at Executive’s discretion.

Notwithstanding the foregoing, in the event that Executive materially violates
any of the covenants set forth in Section 14 or Section 16, all payments and
benefits described in this Section 2.A. (other than in Section 2.A.(i)) shall
cease and Executive shall forfeit any and all rights to receive them.

 

1



--------------------------------------------------------------------------------

B.          All payments shall be treated as wages and will be subject to
withholding of applicable taxes, employee social security contributions and
other amounts under applicable law.

C.          Executive agrees and acknowledges that after May 3, 2013 he will no
longer be an employee of WSI which means, without limitation, that: (a) he will
not earn or accrue any paid personal leave or vacation; (b) he shall not be
eligible for active employee coverage under WSI’s medical, dental and/or vision
plans provided that his current health coverage will extend through May 31,
2013; and (c) he shall not participate in or contribute to any WSI-sponsored
employee benefit plan or program or any compensatory arrangement of any kind
(except under COBRA, if timely elected by Executive and his covered dependents).
Executive further agrees that for purposes of determining any employee benefits
owed to him and other for compensatory purposes, his employment shall be treated
as having been terminated effective on the Separation Date. Executive
acknowledges and agrees that he shall not receive or be entitled to additional
grants of stock or other equity based awards after the Separation Date, nor
shall his previously granted stock options or other equity awards vest after the
Separation Date except as set forth in Section 2.A.(iv) hereof. Executive shall
have such period of time from the Separation Date to exercise his stock options
as set forth in the applicable option grant agreements.

3.          Executive will be entitled to receive his vested benefits under the
Williams-Sonoma, Inc. 401(k) Plan.

The provisions of Section 2 and Section 3 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive may otherwise be
entitled, whether at law, tort or contract, in equity, or under any agreement,
plan or arrangement (other than the payment of accrued but unpaid wages, as
required by law, and any unreimbursed reimbursable expenses). Executive will be
entitled to no other severance, benefits, compensation or other payments or
rights upon a termination of employment, including, without limitation, any
severance payments and/or benefits provided in any employment-related agreement
or management retention agreement, other than those benefits expressly set forth
in Sections 2 and 3 of this Agreement or pursuant to written equity award
agreements with WSI.

4.          In addition to retiring from his officer position with WSI,
Executive further agrees to resign, effective upon the Separation Date, from any
position as an officer or director of any subsidiary or related company of WSI.
At WSI’s request, Executive will complete all necessary paperwork and provide
such necessary information to effectuate those resignations. Executive waives
any rights to give or receive notice with respect to such resignations.

5.          Executive agrees that he shall cooperate with WSI to transition his
duties and responsibilities in a mutually respectful manner.

6.          Executive agrees to return any laptop, mobile devices, iPad, cell
phone and other WSI property he received through employment at WSI by no later
than May 3, 2013.

7.          In consideration of the payments and other benefits made to
Executive in accordance with paragraph 2 above, which are in addition to
anything Executive is otherwise

 

2



--------------------------------------------------------------------------------

entitled to receive from WSI, Executive fully and forever discharges WSI, all
affiliated and related companies and their predecessors, successors and assigns,
as well as each of their officers, directors, employees, agents, representatives
and shareholders (collectively, the “Released Parties”) from all liability upon
claims and causes of action of any nature whatsoever, known and unknown,
suspected and unsuspected, which Executive may have against the Released Parties
as of the effective date of this Agreement. This release includes any claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the California Fair Employment and Housing Act, the California
Labor Code, including but not limited to Section 132a, and any other claims
arising from his employment, including under the laws of contracts, torts,
otherwise. This release does not include claims that cannot be released as a
matter of law, such as those for indemnity under Labor Code § 2802 or
Executive’s Indemnity Agreement.

WSI, on behalf of itself and all of its subsidiaries, affiliates, directors and
officers, voluntarily, knowingly and willingly releases and forever discharges
Executive from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which WSI
or its subsidiaries, affiliates, directors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever arising through and including the Separation
Date.

8.          Executive represents that he has carefully read and fully
understands all of the terms of the Agreement, and that he has had the
opportunity to and in fact has sought legal advice and assistance. Executive
further represents that he knowingly and voluntarily agrees to all of the terms
set forth in this Agreement and that he was not coerced to enter into this
Agreement.

9.          Both parties agree and acknowledge that this release extends to
unknown and unsuspected claims and causes of action. Accordingly, Executive and
WSI each agree to waive their rights under Section 1542 of the California Civil
Code, which provides that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by her/him, must have materially affected her/his settlement with the
debtor.

10.        Executive acknowledges that WSI is not entering into this Agreement
because it believes that Executive has any cognizable legal claim against the
Released Parties as defined above. Executive acknowledges that the purpose of
this Agreement is to provide for a mutually acceptable transition of his
employment upon his retirement and to settle all potential disputes between the
parties, while at the same time protecting the Released Parties and Executive
from the expense and disruption that is so often incurred in a lawsuit. If
Executive elects not to sign this Agreement, the fact that this Agreement was
offered in the first place will not be understood as an indication that the
Released Parties believed Executive was discriminated against or treated
unlawfully in any respect and/or was entitled to the consideration offered
pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

11.       Executive warrants and represents that he has not filed and has not
assigned any claims or causes of action covered by the release in this Agreement
which have not been dismissed, closed, withdrawn or otherwise terminated either
prior to or as part of this Agreement.

12.       The parties hereto represent and acknowledge that in executing this
Agreement, they have not relied upon any representation or statement made by any
of the parties or by any of the parties’ agents, attorneys or representatives
with regard to the subject matter, basis or effect of this Agreement, other than
those specifically stated in this written Agreement.

13.       Executive agrees that except as otherwise expressly provided in this
Agreement, prior to the Company’s public disclosure of this Agreement, the terms
of this Agreement may not be disclosed in whole or in part to any individual or
any other entity, except (i) Executive’s spouse, (ii) tax adviser, (iii) legal
counsel, and (iv) on WSI’s side, employees, agents or representatives of WSI who
have a need to know in order to perform their job duties, including the
successful implementation of the terms of this Agreement, or as may be required
by law or reasonable business necessity. Executive specifically agrees that his
spouse, lawyer, and tax advisor have been fully briefed on, and will comply
with, this confidentiality provision, and that any breach by his spouse, lawyer,
and/or tax advisor of this confidentiality provision will be a breach by
Executive and will subject his to claims by WSI for damages.

14.       Executive shall, at all times, hold in a fiduciary capacity for the
benefit of WSI or any subsidiary or affiliate companies (the “Control Group”)
all secret or confidential information, knowledge, or data relating to the
Control Group or its business (which shall be defined as all such information,
knowledge, and data coming to the Executive’s attention by virtue of his
employment at WSI except that which is otherwise public knowledge or generally
known within WSI’s industry). Executive shall not at any time, without prior
written consent of WSI, unless compelled pursuant to the order of a court or
other body having jurisdiction over such matter or unless required by lawful
process or subpoena, communicate or divulge any such information, knowledge or
data to anyone other than the Control Group and those designated by it, or use
any such information, knowledge or data, other than for the benefit of the
Control Group.

Executive shall not, at any time, make any statements or comments (i) to any
form of media or likely to come to the attention of any form of media of a
negative nature that reasonably could be considered to have an adverse impact on
the business or reputation of the Control Group, WSI’s Board of Directors (the
“Board”) or any senior officer of the Control Group, or (ii) to any employee of
the Control Group or to any supplier or customer of the Control Group of a
negative nature that reasonably could be considered to have an adverse impact on
the business or reputation of the Control Group or the Board or any senior
officer of the Control Group. WSI’s CEO, the CEO’s direct reports and WSI’s
Board of Directors shall not disparage Executive in any manner likely to be
harmful to Executive or his business, business reputation or personal
reputation; provided that both parties may respond accurately and fully
(i) where required in compliance with legal process or subpoena, (ii) in
response to inquiry from a court or regulatory body, or (iii) in response to
inquiry from the Board.

 

4



--------------------------------------------------------------------------------

While Executive is receiving any amounts pursuant to Section 2 hereof, Executive
will not directly or indirectly recruit, solicit or induce, or attempt to
induce, any employee, consultant or vendor of the Control Group to terminate
employment or any other relationship with the Control Group. Executive
acknowledges that the restrictions contained in this paragraph are necessary for
the protection of the business and goodwill of the Control Group and are
considered by Executive to be reasonable for such purpose.

Executive acknowledges and agrees that all intellectual property created, made
or conceived by Executive (solely or jointly), at any time while he was employed
by WSI, shall be owned exclusively by WSI. In addition, Executive agrees that
this Agreement shall constitute an assignment to WSI of Executive’s residual
intellectual property rights, if any, in all such work, and agrees to assist WSI
with securing patents, registering copyrights and trademarks, and obtaining any
other forms of intellectual property protection in the United States and in
other countries. For purposes of this Agreement, ‘“intellectual property”
includes business ideas and methods, confidential information, inventions,
product designs, artwork, graphic designs (including, for example, catalog
designs, in-store signage and posters), web page designs, audio/visual works,
package designs, store interior and exterior designs, trademarks, and any other
works of authorship, any of which relates to the actual or anticipated business
of the Control Group or results from or is suggested by any work performed by
employees for or on behalf of the Control Group.

Notwithstanding any other provision of this Agreement, in the event of a breach
or threatened breach by Executive of any provision of this Section 14, Executive
and WSI agree that WSI shall be entitled to injunctive and declaratory relief
from a court of competent jurisdiction to restrain Executive from committing
such breach of this Agreement.

The provisions of this Section 14 shall survive the termination of Executive’s
employment with WSI; provided, however, that the provisions shall cease to apply
after WSI’s uncured failure to fulfill its obligations to Executive under
Section 2 of this Agreement after WSI is provided with written notice by
Executive thereof and a thirty day period in which to cure such alleged failure.

15.       In the event that Executive is made a party to or is threatened to be
made a party to or is involuntarily involved in any action, suit or proceeding,
whether civil, criminal, administrative or investigative (hereinafter a
“Proceeding”), by reason of the fact that he was an officer of the Company or
was serving (during such person’s tenure as officer) at the request of WSI, any
other corporation, partnership, joint venture, trust or other enterprise in any
capacity, whether the basis of a Proceeding is an alleged action in an official
capacity as an officer or in any other capacity while serving as an officer,
shall be indemnified and held harmless by WSI to the fullest extent authorized
by Delaware Law, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits WSI
to provide broader indemnification rights than said law permitted WSI to provide
prior to such amendment), against all expenses, liability and loss (including
attorneys’ fees, judgments, fines, or penalties and amounts to be paid in
settlement) reasonably incurred or suffered by Executive in connection
therewith. The right to indemnification conferred in this Section 15 shall be a
contract right and shall include the right to be advanced by WSI the expenses to
be incurred in

 

5



--------------------------------------------------------------------------------

defending a Proceeding in advance of its final disposition; provided, however,
that, if Delaware Law requires, the payment of such expenses in advance of the
final disposition of a Proceeding shall be made only upon receipt by the
corporation of an undertaking by or on behalf of Executive to repay all amounts
so advanced if it shall ultimately be determined that he is not entitled to be
indemnified under this Section 15 or otherwise. No amendment to or repeal of
this Section 15 shall apply to or have any effect on any right to
indemnification provided hereunder with respect to any acts or omissions
occurring prior to such amendment or repeal.

The rights conferred in this Section 15 shall not be exclusive of any other
rights which Executive may have or hereafter acquire under any statute,
provision of the Articles of Incorporation, bylaw, agreement, vote of
shareholders or disinterested directors or otherwise, to the extent the
additional rights to indemnification are authorized in the Articles of
Incorporation of the corporation.

16.       In consideration of this Agreement, Executive will fully cooperate
with WSI and its counsel as it relates, in any way, to any issue or matter that
may arise as the subject of litigation or administrative inquiry, which occurred
during his employment with or other services to WSI. Full cooperation shall
include, but not limited to, review of documents, attendance at meetings, trial
or administrative proceedings, depositions, interviews, or production of
documents to WSI without the need of the subpoena process. In addition, as a
condition to WSI executing this Agreement and providing the benefits hereunder,
Executive agrees to cooperate in all matters relating to the transition of his
employment (including with respect to internal and external communication plans)
and other matters reasonably requested by the Board of Directors of WSI, whether
before or after the Separation Date. Such cooperation shall be at mutually
convenient times and places, and be subject to reasonable reimbursement of
Executive’s time and expenses.

17.       This Agreement shall be binding upon and shall inure to the benefit of
the parties and their heirs, administrators, representatives, executors,
successors and assigns.

18.       Except as otherwise specified herein, this Agreement and all rights,
duties and remedies hereunder shall be governed by and construed and enforced in
accordance with the laws of the State of California, without reference to its
choice of law rules. Any party alleging breach of the Agreement shall pursue
claims, if any, in arbitration under the commercial (and not the employment)
rules of the Judicial Arbitration and Mediation Services (JAMS). The Arbitrator
shall be empowered to award the party prevailing in any such arbitration its
fees and costs; provided, however that the Company shall advance all JAMS
arbitration fees. Before the filing of such claims, the parties agree to engage
in mediation, in good faith with intent to attempt to resolve their disputes,
through a mutually agreed upon mediator.

19.       This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior agreements or understandings,
written or oral, between the parties hereto pertaining to the subject matter
hereof. Without limiting the foregoing, if there are any conflicts between this
Agreement and the Employment Agreement, this Agreement shall control.

 

6



--------------------------------------------------------------------------------

20.       Upon receipt of an invoice provided by Executive, WSI shall reimburse
Executive in any amount not to exceed $10,000 for payment of his fees, legal
costs and related expenses, if any, incurred in connection with the matters
resolved by this agreement. This amount shall be reimbursed no later than
December 31, 2013.

21.       Executive acknowledges and agrees that neither WSI nor its advisors
have made any representations to him regarding the tax consequences to Executive
of any compensation or benefits subject to this Agreement. Such tax consequences
are solely Executive’s responsibility.

22.       This Agreement is intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. Executive agrees to amend this Agreement and to take
such reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition to Executive under
Section 409A, so long as such amendment or action does not reduce Executive’s
benefits hereunder. Without limiting Section 21 hereof, in no event will WSI
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.

23.       Executive warrants that he has been advised to review this Agreement
with legal counsel and that he has been supplied with, has read and has had an
opportunity to discuss the terms of this Agreement with his attorneys. Executive
further warrants that he fully understands the contents and effect of this
document, approves and accepts the terms and provisions of this Agreement,
agrees to be bound thereby, and signs the same of his own free will. Executive
has twenty-one days to review the Agreement, although he need not take all of
that time, and shall have seven (7) days after he signs this Agreement to
reconsider and revoke this Agreement. Any revocation of this Agreement by
Executive following his execution of this Agreement must be in writing and
delivered to Linda Lewis, whose address is 3250 Van Ness Avenue, San Francisco,
CA 94109 no later than the close of business of the seventh (7th) day following
Executive’s execution of this Agreement. Provided no revocation is delivered,
the Effective Date of this Agreement shall be the day after the expiration of
the revocation period or the day of notice by WSI that the condition has been
removed, whichever is later.

Agreed to this 3rd day of May, 2013.

 

/s/ Richard Harvey

      Richard Harvey

    

  /s/ Laura Alber

     By: Laura Alber

Williams-Sonoma, Inc.

  

 

7